United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1346
Issued: June 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2020 appellant filed a timely appeal from an April 8, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease in the performance of duty, as alleged.
FACTUAL HISTORY
On February 28, 2020 appellant, then a 53-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained pain in the lower back and thighs on
February 3, 2020 and realized that her condition was caused or aggravated by her federal
1

5 U.S.C. § 8101 et seq.

employment on February 18, 2020. She explained that she was delivering mail and was walking
back to her employing establishment vehicle when she noticed a dog nearby. When she twisted
and turned around while backing up to retrieve her dog spray, appellant felt a sharp pain in her
back and legs. She alleged that she called her supervisor, and continued to work, thinking the pain
would stop. The employing establishment noted that appellant first reported the incident on
February 18, 2020 and stopped work on that date.
OWCP received a statement from appellant on February 28, 2020. Appellant noted that on
February 18, 2020 a dog startled her, she twisted, turned quickly, which aggravated her back and
legs. She explained that, even though she had pain before, it was not to this extent. Appellant
explained that on Monday, February 3, 2020 she woke up with severe back and leg pain, she went
to work, cased her usual route, but was unable to deliver the mail. She indicated that she saw her
doctor several times and received pain medication and on February 6, 2020 she was cleared to
work with restrictions. Appellant noted that she returned to work for two days on light duty. She
explained that her doctor requested five days of light duty, but her supervisor requested that she
stay home after two days. Appellant noted that she saw her doctor on February 12, 2020, was
cleared for work with no restrictions as of February 15, 2020, but since that date was a weekend
day she was not scheduled to work, she returned to work February 18, 2020.
Dr. Shireesha Sangineni, a Board-certified family practitioner, completed a form report on
February 19, 2020, which indicated that appellant would be unable to work from February 3 to 19,
2020 due to acute back pain. In a note dated February 27, 2020, she related that appellant was
seen on February 19, 2020 for back pain, which was aggravated when she was chased by a dog on
February 18, 2020.
In a letter dated March 3, 2020, the employing establishment controverted the claim and
provided a February 28, 2020 letter from E.O., a supervisor, who noted that on February 18, 2020
appellant returned to work and was showing signs of pain and difficulty with movements, but her
medical report showed no restrictions. E.O. indicated that at approximately 10:30 a.m. on
February 18, 2020 appellant notified her that a “dog got after her and she ‘tweaked’ her back.”
When asked if the dog attacked her, appellant responded, “No.” E.O. noted that appellant denied
falling or being injured by the dog and that appellant responded that she had just come back to
work from a back injury and she “[t]weaked” it and would “push through.” She indicated that
when she advised appellant that she was not aware of the circumstances regarding the injury and
asked if it had occurred at work, appellant responded, “no it happened outside work.”
In a March 4, 2020 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. The questionnaire requested
that appellant describe in detail the employment duties, which she believed contributed to her
condition and requested that she provide a physician’s opinion, supported by medical rationale, as
to how those duties caused or aggravated her medical condition. OWCP afforded her 30 days to
submit additional evidence and to respond to its inquiries. By a separate letter of even date, it also
requested additional factual information from the employing establishment regarding the physical
requirements of her employment duties.

2

In a March 12, 2020 statement, A.C., a supervisor, noted that appellant called out sick on
the February 4 and 5, 2020 and when appellant reported to work on the February 7, 2020 she was
walking “a little funny” and it seemed as if appellant was in pain and hunched over. She noted
that when she asked appellant if everything was okay, appellant responded that she would be going
a little slower than usual, but she could do the route. A.C. also recounted that appellant completed
a PS Form 3971 on February 28, 2020, checking the box “off the job injury” as the reason for her
incapacitation. She indicated that on February 18, 2020, when appellant reported for work, she
noticed that appellant was walking as if she was in pain, but her doctor’s note had no restrictions.
A.C. noted that appellant later called and notified the office that she tweaked her back when a dog
came out of nowhere and scared her. She recounted that appellant later called to say that she would
be unable to complete her route.
On March 24, 2020 appellant provided responses to OWCP’s questionnaire. She noted
that on February 1, 2020 she delivered mail and that night, she started feeling pain in her back.
Appellant explained that she thought about her day and she “did nothing out of the ordinary. The
mail was not too bad and the packages were not too heavy. Sunday the pain was getting [worse].”
Appellant related that on Monday morning the pain was also in her legs and she could hardly move.
She noted that she cased mail, left work, went to the doctor, received medication, and was off work
for a few days. Appellant related that she returned to work on February 7, 2020 and worked for
four hours. On February 8, 2020 her supervisor informed her to stay home until she was better.
Appellant noted that her doctor cleared her to return to work on February 15, 2020 with no
restrictions and that she returned to work on February 18, 2020. She related that she was careful,
cased her mail, loaded her truck with no problem, started delivering her route, and she was fine,
until she was startled by a large dog and started twisting and turning around when she was backing
up and reached for her dog spray. Appellant noted that the dog ran away when she sprayed it and
she immediately felt pain in her back and legs. She related that she called her supervisor and
notified the station manager. Appellant noted that her prior injury was not on the job and she
believed she had a traumatic injury on the job “because if it wasn’t for that dog startling me causing
me to twist and turn, I would not have reaggravated my back and leg pain.” She related that her
job involved repetitive motion on a daily basis, which included walking, going up and down steps,
twisting and grabbing mail, and setting and disengaging emergency brakes.
In a March 27, 2020 report, Dr. Sangineni advised that appellant reaggravated a prior back
injury on February 18, 2020, when she was chased by a canine while delivering mail. She noted
that appellant was seen on February 3, 2020 for the original back injury, and she was cleared to
return to work on February 15, 2020.
OWCP received a March 20, 2017 duty status report (Form CA-17) signed by a physical
therapist. The report noted that appellant had been chased by a dog on February 18, 2020.
In March 30, 2020 report, Dr. Jason Lowe, Board-certified in emergency medicine, related
that appellant was seen for evaluation of right upper leg pain, which began in February after she
was chased by a dog at work. He noted assessments of lumbago and right hip pain. In an April 1,
2020 report, Dr. Lowe noted that he saw appellant for follow-up treatment of her right posterior
thigh complaints. He advised that her symptoms were acute and traumatic and began on
February 18, 2020. Dr. Lowe noted that the “symptoms began as a result of [being] chased by a

3

dog while delivering mail.” He provided an assessment of right hip pain, lumbar spondylosis, and
right hamstring strain.
By decision dated April 8, 2020, OWCP denied appellant’s claim, finding that the factual
component of fact of injury, had not been established. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7 Moreover,
an injury does not have to be confirmed by eyewitnesses. The employee’s statement, however,
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action. An employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
2

5 U.S.C. § 8101 et seq.

3
See C.H., Docket No. 19-1781 (issued November 13, 2020); J.S., Docket No. 19-1392 (issued February 13, 2020);
S.D., Docket No. 19-1240 (issued December 11, 2019); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.S., id.; T.W., Docket No. 18-0788 (issued July 22, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018);
Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143 (1989).
5

J.S., id.; T.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB
992 (1990).
6

S.D., supra note 3; P.S., Docket No. 19-0549 (issued July 26, 2019).

7
K.F., Docket No. 18-0485 (issued February 18, 2020); M.S., Docket No. 18-0059 (issued June 12, 2019); D.B.,
58 ECAB 464, 466-67 (2007).

4

medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
ANALYSIS
The Board finds that the case is not in posture for decision.
The Board notes that appellant claimed an occupational injury by filing a Form CA-2.
However, the evidence of record alleges a traumatic injury, occurring during the course of a single
workday or shift.9 Under the circumstances of the case, the Board finds that appellant is alleging
a traumatic injury, occurring during a single workday.10
On her Form-CA-2 appellant noted that she had prior back and thigh pain; however, she
alleged that on February 18, 2020 she felt a sharp pain in her back and legs when she twisted and
turned to spray a dog that was circling her. In her narrative statement received on February 28,
2020, she again related that on February 18, 2020 a dog startled her and she aggravated her back
and leg pain. Appellant indicated that she had pain before this incident, but not to this extent. In
her March 24, 2020 response to OWCP’s questionnaire, she explained that she started feeling pain
in her back on February 1, 2020, that her doctor cleared her to return to work on February 15, 2020
with no restrictions, and that she returned to work on February 18, 2020, when she was startled by
a large dog and felt pain in her back and legs. Appellant indicated that her prior injury was not on
the job; however, she believed she had an injury on the job “because if it wasn’t for that dog
startling me causing me to twist and turn, I would not have reaggravated my back and leg pain.”
A February 28, 2020 letter from E.O., a supervisor, noted that on February 18, 2020,
appellant was showing signs of pain and difficulty with movements when she reported to work,
however, at 10:30 that morning, appellant related that a “dog got after her and she ‘tweaked’ her
back.” In a March 12, 2020 statement, A.C., a supervisor, noted that when appellant reported for
work on February 18, 2020, she noticed that appellant was walking as if she was in pain and that
appellant called later and related that she tweaked her back when a dog scared her, and that
appellant called a second time and related that she could not continue with her route.
The record contains several reports from treating physicians who noted that appellant
related that she was chased by a dog on February 18, 2020. They include a March 27, 2020 report
from Dr. Sangineni, who noted that appellant was chased by a canine while delivering mail on
February 18, 2020. Dr. Sangineni opined that the February 18, 2020 incident reaggravated a
preexisting back injury and explained that appellant originally was seen on February 3, 2020, for
the original back injury. A March 20, 2017 Form CA-17 from a physical therapist with an illegible
8

K.F., id.; D.R., Docket No. 19-0072 (issued June 24, 2019).

9
A traumatic injury is defined as a condition of the body caused by a specific event or incident, or series of events
or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
10

But see C.S., Docket No. 19-1809 (issued July 29, 2020). Appellant filed a claim for traumatic injury (Form
CA-1); however, the Board found that appellant was alleging an occupational disease resulting from her work
environment over a period longer than a single workday or shift.

5

signature noted that appellant related that she was chased by a dog on February 18, 2020. In a
March 30, 2020 report, Dr. Lowe also noted that appellant related that her “symptoms began as a
result of [being] chased by a dog while delivering mail.”
The Board finds that, while appellant has explained that she had prior symptoms, her
description of the employment incident on February 18, 2020 is not contradicted by the employing
establishment or by the medical reports of record. Appellant’s account of the alleged incident is
consistent with the surrounding facts and circumstances and her subsequent course of action does
not cast doubt on the validity of the claim. Thus, the Board finds that given the above-referenced
evidence, she has alleged with specificity that the incident occurred at the time and place, and in
the manner alleged.11
As appellant has established that the February 18, 2020 employment incident occurred as
alleged, the question becomes whether this incident caused a personal injury.12 Thus, the Board
will set aside OWCP’s April 8, 2020 decision and remand the case for consideration of the medical
evidence. Following this and other such further development as deemed necessary, OWCP shall
issue a de novo decision addressing whether appellant has met her burden of proof to establish an
injury causally related to the accepted February 18, 2020 employment incident.
CONCLUSION
The Board finds that the case is not in posture for decision.

11

C.M., Docket No. 20-1519 (issued March 22, 2021).

12

See B.S., Docket No. 19-0524 (issued August 8, 2019); Willie J. Clements, 43 ECAB 244 (1991).

6

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2020 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 23, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

